Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (CN 204076983 U – machine translated) in view of Bansal (US 2009/0211581 A1) and Wadsworthet al. (US 2005/0079379 A1).
Claims 1 and 5:  Yan teach a mask comprising a skin layer, an absorbent layer on the skin layer, a first PE layer on the absorbent layer, a sterilizing layer (or bacteria removing layer) on the first PE layer, a second PE layer on the sterilizing layer, and a hydrophilic PP non-woven fabric on the second PE layer (Fig and [0013]).  The sterilizing layer/bacteria removing layer meets the claimed active layer.  Yan teaches the bacteria removing layer comprises woven reinforcement structure {instant claim 5} and active carbon agent [0013].  The woven reinforcement structure meets the claimed carrier, and the active carbon agent meets the claimed nanocomposite material.  Yan teaches the claimed invention except that second PE layer instead of PTFE layer.  However, Bansal shows that PTFE is an equivalent material known in the art ([0028] and [0029]).  {Bansal teaches a mask (abstract) comprising a first layer [0026] comprising a polytetrafluorethylene (PTFE) [0028] or polyethylene [0029] microporous membrane.}  Therefore, because these two materials were art-recognized equivalents before the effective filling date of the invention, one of ordinary skill in the art would have found it obvious to substitute PE or PTFE.
Claims 2, 10 and 16:  Yan does not teach the bacteria removing layer comprises silver nanoparticles as the active agent.  However, Wadsworth teaches a mask comprising silver nanoparticles as antibacterial agents [0236].  Yan and Wadsworth are analogous art because they are from the same field of endeavor that is the mask art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the silver nanoparticle antibacterial agents with the invention of Yan, and the motivation for combine would be to provide an environmentally friendly antimicrobial coating [0236].
Claims 3, 4, 12, 13, 18 and 19:  Since the claimed surfaces of the PTFE and active layers can be either flat, serrated or wrinkled, this limitation is too broad and non-limiting.
Claims 6, 14 and 20:  Yan does not teach duplicated layers of the mask.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a mask with more than one layers of each layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 7 and 11:  The hydrophilic PP non-woven fabric of Yan meets the claimed water-repellent layer because this layer keeps the wearer dry by attracting liquid materials.
Claims 8 and 17:  The absorbent layer of Yan meets the other claimed water-repellent layer because this layer keeps the wearer dry by attracting liquid materials.
Claim 9:  The skin layer meets the claimed skin-friendly layer.
Claim 15:  Yan does not teach having the skin layer on both sides of the mask.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention apply the skin layer on both sides if wearing the mask on both sides is desired.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
August 27, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785